  1   Michael N. Feuer (State Bar No. 111529)               Guy C. Nicholson (State Bar No. 106133)
      City Attorney                                         gnicholson@bgrfirm.com
  2   mike.feuer@lacity.org                                 BROWNE GEORGE ROSS
      Kathleen A. Kenealy (State Bar No. 212289)            O’BRIEN ANNAGUEY & ELLIS LLP
  3   Chief Deputy City Attorney                            2121 Avenue of the Stars, Suite 2800
      kathleen.kenealy@lacity.org                           Los Angeles, California 90067
  4   LOS ANGELES CITY ATTORNEY’S                           Telephone: (310) 274-7100
      OFFICE                                                Facsimile: (310) 275-5697
  5   221 N. Figueroa Street, Suite 1000                    Attorneys for Plaintiff City of Los Angeles
      Los Angeles, California 90012
  6   Attorneys for Plaintiff City of Los Angeles

  7   Michael A. Jones, State Bar #27311
      Cody D. Vandewerker, State Bar #33385
  8   ALLEN BARNES & JONES, PLC
      1850 N. Central Ave., Suite 1150
  9   Phoenix, Arizona 85004
      Telephone: (602) 256-6000
 10   Facsimile: (602) 252-4712
      mjones@allenbarneslaw.com
 11   cvandewerker@allenbarneslaw.com
      Attorneys for Plaintiff City of Los Angeles
 12

 13                                   UNITED STATES BANKRUPTCY COURT

 14                                          DISTRICT OF ARIZONA

 15    In re:                                                Chapter 7

 16    PAUL OLIVA PARADIS,                                   Case No. 2:20-bk-06724-PS

 17                            Debtor.

 18    CITY OF LOS ANGELES,                                  Adv No. 2:21-ap-_____-PS
 19                            Plaintiff,
                                                             COMPLAINT TO DETERMINE
 20    v.                                                    DISCHARGEABILITY OF DEBT
                                                             PURSUANT TO 11 U.S.C. §§
 21    PAUL OLIVA PARADIS,                                   523(a)(2)(A), (a)(4), and (a)(6)
 22                            Defendant/Debtor.
 23                Plaintiff, the City of Los Angeles, alleges:

 24                                   PARTIES, JURISDICTION AND VENUE

 25                1.      This Complaint is brought pursuant to Rules 4007 and 7001 of the Federal

 26   Rules of Bankruptcy Procedure. As alleged herein below, by this action Plaintiff seeks a
      1843903.2   {00311575}
Case 2:20-bk-06724-PS               Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04       Desc
                                     Main Document    Page 1 of 22
  1   judgment that the Debtor’s indebtedness to Plaintiff is non-dischargeable under 11

  2   U.S.C. §§ 523(a)(2)(A), (a)(4), and (a)(6).

  3                2.      Plaintiff the City of Los Angeles (the “City”) is, and at all times mentioned

  4   herein was, a municipal corporation acting by and through its Department of Water and

  5   Power (the “LADWP”).

  6                3.      Debtor Paul O. Paradis (hereinafter “Paradis” or “Defendant”) is an

  7   individual who, on information and belief, now resides in Maricopa County, Arizona.

  8                4.      Paradis is the debtor in Chapter 7 bankruptcy case no. 2:20-bk-06724-PS

  9   (the “Paradis Case”), initiated on June 3, 2020 and pending before this Court.

 10                5.      Paradis is also the sole owner and managing member and owner of Ardent

 11   Cyber Solutions LLC (“Ardent”) fka Aventador Utility Solutions, LLC. Ardent is the

 12   debtor in Chapter 7 bankruptcy case no. 2:20-bk-06722-PS (the “Ardent Case”), initiated

 13   on June 3, 2020 and pending before this Court.

 14                6.      This is a core proceeding and this Court has jurisdiction over this action

 15   pursuant to 28 U.S.C. § 157(b)(2).

 16                7.      Venue is proper pursuant to 28 U.S.C. § 1409.

 17                                 FACTS COMMON TO ALL COUNTS

 18                8.      The focus of this lawsuit is the manner in which a consulting contract was

 19   awarded to a Paradis controlled entity, known as Aventador Utility Solutions, LLC

 20   (“Aventador”). More specifically, while purporting to act in the City’s best interests,

 21   Paradis defrauded and improperly influenced the City to award a no-bid $30 million

 22   consulting contract to Aventador (the “Aventador Contract”) and therefore, violated

 23   California Government Code section 1090 (conflicts of interest in government

 24   contracting), which independently also constituted a violation of California Government

 25   Code sections 12650 et seq., as a matter of law.

 26   ///
      1843903.2   {00311575}                         -2-
Case 2:20-bk-06724-PS            Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04           Desc
                                  Main Document    Page 2 of 22
  1                9.      Section 1090 of the California Government Code strictly prohibits

  2   certain individuals from participating in the award of a government contract in favor of

  3   any entity in which that individual has a financial interest. Contracts violating Section

  4   1090 are void.

  5                10.     In 2010, the City, through its Department of Water and Power retained

  6   PricewaterhouseCoopers, LLP (“PwC”) to modernize and implement its Customer Care

  7   and Billing System (the “CC&B System”). The new CC&B System went “live” in

  8   September 2013.            Unfortunately, the new CC&B System had a number of defects

  9   resulting in, among other things, inaccurate and untimely bills.

 10                11.     At all times relevant to the events alleged herein, Paradis was an attorney

 11   at law licensed to practice in the State of New York and, on information and belief, the

 12   sole owner of Paradis Law Group, PLLC (hereinafter “PLG”). The City retained PLG as

 13   special counsel, to investigate and, if warranted, commence litigation against PwC.

 14   Litigation was filed against PwC in the lawsuit known as The City of Los Angeles v.

 15   PricewaterhouseCoopers, LLP, Los Angeles Superior Court Case No. BC574690 (the

 16   “PwC Action”).

 17                12.     The CC&B System deficiencies resulted in the filing of multiple class

 18   action lawsuits against the City by ratepayers alleging, inter alia, that they had been

 19   overbilled for utility services. One of those lawsuits, filed in April 2015, was known as

 20   Antwon Jones v. The City of Los Angeles, Los Angeles Superior Court Case No.

 21   BC577267 (the “Jones Action”).

 22                13.     The Jones Action was settled in or about August 2015. Among other

 23   settlement terms, the City voluntarily agreed to take the actions necessary to remediate

 24   defects in the CC&B System to ensure ratepayers would receive accurate invoices for

 25   water and power.

 26   ///
      1843903.2   {00311575}                         -3-
Case 2:20-bk-06724-PS            Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04          Desc
                                  Main Document    Page 3 of 22
  1                            Self-Dealing And Violation Of Cal. Gov’t Code 1090

  2                14.     Per the settlement agreement in the Jones Action, the City willingly

  3   agreed, among other terms, to correct system defects within 18 months and to the

  4   appointment of a billing system monitor to, among other tasks, validate the queries

  5   developed to identify potential class members and the amounts owed to each. The Court

  6   in the Jones Action appointed Paul Bender of Bender Consulting, Inc. as the

  7   Independent CC&B System Monitor (the “Monitor”).

  8                15.     On or about October 20, 2015, the City through the LADWP Board of

  9   Water and Power Commissioners (the “Board”) approved a contract with PLG (the

 10   “PLG Management Contract”) pursuant to which PLG would be paid up to $1.3 million

 11   to provide certain “project management services” relating to the CC&B System such as,

 12   among other services:

 13                        (a) oversight of the “CC&B System and software contracts to

 14                        remediate the current billing system, and recommend”

 15                        continuous system improvements,

 16                        (b) “[d]evelopment of internal guidelines and procedures to

 17                        identify, escalate, and manage future complex customer

 18                        billing increases”, and

 19                        (c) “assist in the development of requirements for a Chief

 20                        Project   Manager    to   direct   the   Project   Management

 21                        Organization (PMO), support with selection from a

 22                        nationwide recruiting campaign, and arrange the transition of

 23                        project management duties to the new Chief Project

 24                        Manager.”

 25                16.     Under the PLG Management Contract, Paradis appointed himself as lead

 26   Project Manager.
      1843903.2   {00311575}                         -4-
Case 2:20-bk-06724-PS            Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04          Desc
                                  Main Document    Page 4 of 22
  1                17.     After obtaining approval for an extension of the PLG Management

  2   Contract, Paradis advised management at the LADWP that the department lacked

  3   internal resources to provide adequate project management and oversee IT changes

  4   necessary for the project’s success, which could jeopardize the City’s ability to comply

  5   with the terms of the settlement of the Jones Action.

  6                18.     Unbeknownst to the Board, Paradis also drafted, some or all of, a

  7   declaration for the Monitor to be submitted to the Court in the Jones Action with respect

  8   to the foregoing. The Monitor’s declaration, filed with the Court in the Jones Action,

  9   included his assessment of “certain risks that could impact upon [the department’s]

 10   ability to timely [comply with the certain court ordered time constraints].” According to

 11   the Monitor’s declaration:

 12                        “Further compounding the already formidable challenges
 13                        facing the LADWP . . . is the loss of very senior
                           management personnel in the IT Department and
 14
                           Customer Billing Unit due to numerous recent
 15                        retirements. The loss of numerous senior managers,
 16                        combined with an inability to rapidly replace these
                           managers has resulted in a drastic loss of institutional
 17
                           knowledge that has only intensified the challenges the
 18                        LADWP is facing.”
 19                19.     Paradis then proceeded to personally draft, revise, and otherwise
 20   participate in the preparation of materials provided to the Board concerning whether to
 21   approve a no-bid, sole source, three-year contract respecting the aforementioned
 22   expanded consulting contract to Aventador. With the exception of a brief period from
 23   March 2019 – November 2019 during which Aventador was purportedly owned by Ryan
 24   Clarke, Aventador was, and to this day is, wholly owned by Paradis. In other words, at
 25   all times relevant to the events alleged herein, Paradis was representing and promoting
 26   Aventador’s, and his own, economic interests while purporting to provide independent
      1843903.2   {00311575}                        -5-
Case 2:20-bk-06724-PS           Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04      Desc
                                 Main Document    Page 5 of 22
  1   advice to the City concerning, inter alia, whether the City should forgo the competitive

  2   bidding process for expediency in favor of a sole source, no-bid, contract to his own

  3   company.

  4                20.     Relying on the Monitor’s declaration and the written materials prepared

  5   jointly by the LADWP and Paradis, in or about June 2017, the Board approved entering

  6   into the aforementioned sole-source agreement with Aventador. The Board materials

  7   stated, among other things, that:

  8                        Significantly, the Monitor informed the Court of the
                           Monitor’s belief that “LADWP lacks well-qualified IT
  9                        project management personnel and the Department therefore
                           lacks the capability required to successfully manage very
 10
                           large scale IT implementation projects.” The Monitor further
 11                        informed the Court that, “because the Department lacks these
                           internal resources, it must procure such services on a
 12                        contracted basis and, in the past, has often failed to do so.”
 13                        . . . This proposed contract is also intended to ameliorate any
                           concerns the Monitor may have concerning “LADWP’s (i)
 14                        lack of well-qualified IT project management personnel and
                           (ii) prior failures to procure such services on a contracted
 15                        basis.
 16                21.     By reason of his advice and participation, on the LADWP’s behalf, in the

 17   process by which the Board ultimately decided to award the aforementioned contract to

 18   Aventador, Paradis was temporarily performing a public function and therefore, violated

 19   section 1090 of the California Government Code strictly prohibiting such individuals
 20   from participating in the award of a government contract in favor of any entity in which

 21   that individual has a financial interest. The City is informed and believes, and thereon

 22   alleges, that Paradis’ conduct was designed to exploit and enhance the City’s sense of
 23   urgency in awarding a new contract in the hope that he, through Aventador, would be

 24   able to secure the new and expanded contract without participating in the normally-

 25   required competitive bidding process.
 26   ///
      1843903.2   {00311575}                         -6-
Case 2:20-bk-06724-PS            Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04            Desc
                                  Main Document    Page 6 of 22
  1                                Termination Of The Aventador Contract

  2                22.     During a public hearing in the PwC and Jones Actions on March 4, 2019,

  3   the California State Court (the “State Court”) inquired of Jack Landskroner, counsel for

  4   the Jones class, whether he had shared any portion of the attorneys’ fees (in excess of

  5   $10 million) paid by the City to his law firm as part of the Jones settlement with any

  6   attorney representing the City. Landskroner asserted his Fifth Amendment rights and

  7   refused to respond to the State Court’s inquiry. Consequently, the State Court entered an

  8   Order, without objection from the City, prohibiting the City from making any further

  9   payments to Paradis or to any entity in which he held an interest (which included

 10   Aventador) (the “State Court Order”). See Exhibit A at p.2.

 11                23.     Also on March 4, 2019, the State Court ordered that Paradis immediately

 12   appear for deposition at the courthouse. Exhibit A at p.2. As Landskroner did, Paradis

 13   also asserted his rights against self-incrimination and did not provide any substantive

 14   testimony respecting the aforementioned subject matter generally and, specifically,

 15   whether he illegally received a portion of the attorneys’ fees paid by the City to

 16   Landskroner upon settlement of the Jones Action.

 17                24.     Shortly thereafter, Paradis withdrew as the City’s special counsel in the

 18   PwC Action. Paradis also purported to divest himself of ownership in, and affiliation

 19   with, Aventador by supposedly transferring his interest therein to one of Aventador’s

 20   employees, Ryan Clarke who, in turn, changed the company’s name to Ardent. See

 21   Exhibit B [Paradis Decl.] at ¶¶ 2, 3, 5; Exhibit C [Amendment to Articles of

 22   Incorporation].

 23                25.     As of March 4, 2019, Aventador had received at least $21.9 million in

 24   public funds under the Aventador Contract.

 25                26.     On March 14, 2019, the City formally notified Aventador that it was

 26   terminating the Aventador Contract effective as of April 13, 2019. See Exhibit D.
      1843903.2   {00311575}                        -7-
Case 2:20-bk-06724-PS           Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04         Desc
                                 Main Document    Page 7 of 22
  1                27.     To avoid a potential lapse of critical services, the City also agreed to a

  2   limited, short term contract with Ardent, on a strictly interim basis (the “Ardent

  3   Contract”).

  4                28.     In his Bankruptcy Schedules, which Paradis executed under penalty of

  5   perjury, Paradis revealed that he supposedly sold his membership interest in Aventador

  6   to Ryan Clarke in exchange for “an antique coin valued at $1,057.00.”

  7                29.     Several months after the sale of Aventador to Clarke, Paradis (in his

  8   words) “reversed” this purported transaction, once again becoming Aventador’s sole

  9   owner and managing member. [See, Paradis Case ECF No. 1 at p. 61; see also Ardent

 10   Case ECF No. 17 at p. 20 (listing Paradis as Ardent’s managing member)].

 11                30.     As the managing member of Ardent (f.k.a. Aventador), Paradis executed

 12   the Bankruptcy Schedules in the Ardent Case also under penalty of perjury, which state,

 13   among other things, Paradis owns Ardent as its sole member and serves as its managing

 14   member. [See, Ardent Case ECF No. 17 at pp. 1, 21, and 22].

 15                31.     According to Ardent’s Bankruptcy Schedules, in December 2019, Paradis

 16   took a draw of $1,500 from Debtor. [Id. at p. 20].

 17                32.     The Aventador Contract is void under California Government Code

 18   section 1090. As described below, the same conduct underlying Paradis’ violation of

 19   California Government Code section 1090 constitutes a violation of the California

 20   Government Code sections 12650 et seq., as well as actual fraud, fraud or defalcation

 21   while acting in a fiduciary capacity, and/or willful and malicious injury under 11 U.S.C.

 22   §§ 523(a)(2)(A), (a)(4), and (a)(6).          Any damages, including those available under

 23   California Government Code section 1090 or otherwise, traceable to Paradis’ non-

 24   dischargeable conduct are non-dischargeable. Cohen v. De La Cruz, 523 U.S. 213, 218,

 25   (1998).

 26   ///
      1843903.2   {00311575}                         -8-
Case 2:20-bk-06724-PS            Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04         Desc
                                  Main Document    Page 8 of 22
  1                33.     As a direct and proximate result of the foregoing misconduct, the City is

  2   entitled to a non-dischargeable judgment against Paradis consisting of all amounts

  3   received by Aventador under the Aventador Contract of no less than $21.9 million, plus

  4   interest thereon, as well as the remedies allowable under California Government Code

  5   section 12651(a), in an amount not fully ascertained by the City but which the City is

  6   informed and believes will be in excess of the aforementioned amount.

  7                34.     Paradis’ decision to violate California Government Code section 1090 and,

  8   as a consequence thereof, section 12650 et. seq. for personal gain constitutes actual

  9   fraud, fraud or defalcation while acting in a fiduciary capacity, and/or willful and

 10   malicious injury under 11 U.S.C. §§ 523(a)(2)(A), (a)(4), and (a)(6). Any damages,

 11   including those available under the Act, traceable to Paradis’ non-dischargeable conduct

 12   are non-dischargeable. Cohen, 523 U.S. at 218.

 13                35.     In committing the acts and wrongs described in this Complaint, Paradis

 14   has been guilty of oppression, fraud and malice toward the City which further entitles

 15   the City to a non-dischargeable judgment for damages, including automatic treble

 16   damages under section 12651(a) of the California Government Code, in an amount

 17   according to proof.

 18                36.     Although additional facts pertinent to the wrongdoing alleged herein are

 19   available, those facts have been omitted in deference to the United States Department of

 20   Justice so as not to interfere with its ongoing criminal investigation.

 21                                       FIRST CLAIM FOR RELIEF

 22                            (Section 523(a)(2)(A) – Debt Obtained Through Fraud)

 23                37.     The City realleges and incorporates by reference all preceding paragraphs

 24   of this Complaint as through fully set forth herein.

 25                38.     As set forth above, Paradis made misrepresentations, fraudulent omissions,

 26   and engaged in a pattern of deceptive conduct with the City, including without
      1843903.2   {00311575}                           -9-
Case 2:20-bk-06724-PS              Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04       Desc
                                    Main Document    Page 9 of 22
  1   limitation, violating California Government Code section 1090 and, in the process,

  2   concealing from the City that circumstances did not exist to cause the City to forego the

  3   competitive bidding process in favor of simply awarding an expansive, $30 million,

  4   three-year, contract to Aventador.

  5                39.     Paradis had knowledge of the falsity and the deceptiveness of his

  6   statements and conduct and acted with an intent to deceive the City for his own personal

  7   financial gain and benefit.

  8                40.     The City justifiably relied on Paradis’ false and deceptive statements and

  9   conduct. Had the City been aware of the true facts, which Paradis was duty bound to

 10   disclose, it either would not have entered into a contract with Aventador or, upon

 11   discovery of Paradis’ fraud, would have acted promptly to terminate the subject contract

 12   in favor of a new vendor for those services.

 13                41.     The City has suffered damages as a direct and proximate result of its

 14   reliance on Paradis’ false and deceptive statements and conduct. The City is entitled to a

 15   non-dischargeable judgment against Paradis for damages in an amount, according to

 16   proof, which has not been fully ascertained but which the City is informed and believes,

 17   and thereon alleges, will be in excess of $21.9 million, exclusive of interest.

 18                                    SECOND CLAIM FOR RELIEF

 19                              (Section 523(a)(4) – Fraud/Defalcation While

 20                                     Acting in a Fiduciary Capacity)

 21                42.     The City realleges and incorporates by reference all preceding paragraphs

 22   of this Complaint as through fully set forth herein.

 23                43.     At all times material to the events alleged in this Complaint, a fiduciary

 24   relationship of trust and confidence existed between the City and Paradis by reason of

 25   Paradis performing, on a temporary basis, a public function as alleged previously in

 26   paragraphs 14 through 21 of this Complaint.
      1843903.2   {00311575}                         -10-
Case 2:20-bk-06724-PS            Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04         Desc
                                  Main Document    Page 10 of 22
  1                44.     Paradis intentionally breached his fiduciary duties by committing the acts

  2   and wrongs alleged elsewhere in this Complaint which, in turn, allowed Paradis to

  3   illegally abscond with millions of dollars in public funds while at all times falsely

  4   purporting to act in the best interests of the City.

  5                45.     Paradis has intentionally or recklessly failed to account for the public

  6   funds taken under false pretenses from the City, or otherwise in violation of California

  7   law, which therefore, entitles the City to a judgment determining that the debt owing to

  8   the City is non-dischargeable under 11 U.S.C § 523(a)(4) by reason of Paradis’ fraud or

  9   defalcation while acting in a fiduciary capacity.

 10                46.     As alleged in Claim One of this Complaint, Paradis has been guilty of

 11   fraud while temporarily performing a public function ostensibly on the City’s behalf.

 12                47.     Accordingly, the City is entitled to a judgment determining that the City’s

 13   debt is non-dischargeable for Paradis’ fraud while acting in a fiduciary capacity under 11

 14   U.S.C. § 523(a)(4).

 15                                      THIRD CLAIM FOR RELIEF

 16                            (Section 523(a)(6) – Willful and Intentional Injury)

 17                48.     The City realleges and incorporates by reference all preceding paragraphs

 18   of this Complaint as through fully set forth herein.

 19                49.     Paradis either had a subjective motive to inflict injury on the City or

 20   believed that an injury was substantially certain to occur as a result of his conduct.

 21   Among other things, Paradis knew that his misrepresentations, concealment of material

 22   facts, and breaches of duty would result in the payments under the Aventador Contract

 23   for Paradis’ benefit.

 24                50.     Paradis’ actions were wrongful because, among other things, they were in

 25   violation of the statutes referenced above in paragraphs 31-34.

 26                51.     Paradis’ actions were intentional and deliberate.
      1843903.2   {00311575}                         -11-
Case 2:20-bk-06724-PS            Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04          Desc
                                  Main Document    Page 11 of 22
  1                52.     Paradis’ actions necessarily and proximately caused the City’s injury.

  2                53.     Paradis’ actions were done without just cause or excuse.

  3                54.     Under California law, Paradis’ actions constitute, among other things,

  4   fraud and breach of fiduciary duty.

  5                55.     Accordingly, the City is entitled to a judgment determining that the City’s

  6   debt is non-dischargeable for Paradis’ willful and malicious injury pursuant to 11 U.S.C.

  7   § 523(a)(6).

  8                WHEREFORE, the City requests that this Court enter judgment in favor of the

  9   City against Paradis as follows:

 10                A.      Allowing the City’s claim in an amount of no less than $21,900,000;

 11                B.      Determining that the City’s claim is not discharged as per 11 U.S.C. §

 12   523(a)(2)(A);

 13                C.      Determining that the City’s claim is not discharged pursuant to 11 U.S.C.

 14   § 523(a)(4);

 15                D.      Determining that the City’s claim is not discharged pursuant to 11 U.S.C.

 16   § 523(a)(6);

 17                E.      Granting relief from the automatic stay of 11 U.S.C. § 362(a), and any

 18   other stays or injunctions in the case, in order for the City to record and enforce a

 19   judgment entered pursuant to this Complaint; and

 20                F.      For such other further relief as the Court deems just and proper.

 21                DATED: June 24, 2021.

 22   BROWNE GEORGE ROSS                                    ALLEN BARNES & JONES, PLC
      O’BRIEN ANNAGUEY & ELLIS, LLP
 23
      /s/ Guy C. Nicholson (with permission)                /s/ MAJ #27311
 24   Guy C. Nicholson                                      Michael A. Jones
      2121 Avenue of the Stars, Suite 2800                  Cody D. Vandewerker
 25   Los Angeles, California 90067                         1850 N. Central Ave. Suite 1150
      Attorneys for the City of Los Angeles                 Phoenix, Arizona 85004
 26                                                         Attorneys for the City of Los Angeles
      1843903.2   {00311575}                         -12-
Case 2:20-bk-06724-PS            Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04              Desc
                                  Main Document    Page 12 of 22
                  Exhibit A

Case 2:20-bk-06724-PS   Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04   Desc
                         Main Document    Page 13 of 22
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                          Civil Division
                    Central District, Spring Street Courthouse, Department 6

BC574690                                                                            March 4, 2019
CITY OF LOS ANGELES VS PRICEWATERHOUSE                                                  9:00 AM
COOPERS LLP


Judge: Honorable Elihu M. Berle                   CSR: Anita B. Anderson, CSR# 11843
Judicial Assistant: P. Martinez                   ERM: None
Courtroom Assistant: M. Molinar                   Deputy Sheriff: None

APPEARANCES:
For Plaintiff(s): Feuer, Michael N., City Attorney By Deborah Dorny; Paul Robert Kiesel By
Jeffrey A Koncius; Jack Landskroner -- See additional appearances below.
For Defendant(s): Maribeth Annaguey; James Alexander Santiago; Daniel J. Thomasch
Other Appearance Notes: Plaintiff, BC536272, Knapp Petersen Clarke, By Andre E
JardiniPlaintiff, BC536272, Knapp Petersen Clarke, By K. L. MylesPlaintiff, Attorney for the
City Of Los Angeles, Richard TomPlaintiff, Attorney for the City of Los Angeles. Thomas H
Peters



NATURE OF PROCEEDINGS: Status Conference re: discovery

The matter is called for hearing.

Pursuant to Government Code sections 68086, 70044, and California Rules of Court, rule 2.956,
Anita B. Alderson, CSR# 11843 , certified shorthand reporter is appointed as an official Court
reporter pro tempore in these proceedings, and is ordered to comply with the terms of the Court
Reporter Agreement. The Order is signed and filed this date.


Court and counsel confer in open court.

Counsel are to meet and confer regarding PWC and Jones to find resolution of issues.

All documents related to claims and disputes raised in Jones vs. City of Los Angeles and City of
Los Angeles vs. Pricewaterhouse cases are to be preserved. If any destruction policy exists, the
appropriate individuals should be informed not to destroy the documents.

The Court Orders counsel to proceed to complete the depositions of Mr. Peters and City of Los
Angeles PMQ.

Mr. Landskroner is ordered to report back to this Court on 3/5/19, at 9:00 a.m. for the
                                        Minute Order                       Page 1 of 2
Case 2:20-bk-06724-PS         Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04 Desc
                               Main Document    Page 14 of 22
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                                           Civil Division
                     Central District, Spring Street Courthouse, Department 6

BC574690                                                                            March 4, 2019
CITY OF LOS ANGELES VS PRICEWATERHOUSE                                                  9:00 AM
COOPERS LLP


Judge: Honorable Elihu M. Berle                     CSR: Anita B. Anderson, CSR# 11843
Judicial Assistant: P. Martinez                     ERM: None
Courtroom Assistant: M. Molinar                     Deputy Sheriff: None

commencement of his deposition. The deposition will continue until concluded.

Mr. Paradis is ordered to report
                            p back to this Court on 3/6/19, at 9:00 a.m. for his deposition. The
deposition will continue until completed.

The Court will be available for ruling on any objections to questions and objections to the
request for production of documents that arise during the depositions.

Counsel are to make arrangements for a court reporter and depositions. Depositions will be taken
in both Jones v. City of Los Angeles and City of Los Angeles v. PWC.

The Court will issue an order to restrain the City
                                                 y of Los Angeles
                                                            g     from ppaying
                                                                          y g any
                                                                                y further sums to
Mr. Landskroner, to Mr. Paradis, or any company in which Mr. Landskroner or Mr. Paradis have
an interest.


Order to Show Cause Re: Re: Appointment of a Special Master or Special Auditor with Regard
to all sums that have been previously paid to Mr. Landskroner or Mr. Paradis or any company in
connection with class action lawsuit is scheduled for 04/08/2019 at 09:00 AM in Department 6 at
Spring Street Courthouse.

All briefs or submissions with regard to the Order to Show Cause Re: the appointment of an
auditor or monitor should be submitted by 3/25/19 with proposals for the selection of the
auditor/monitor.

Status Conference previously set for 3/7/19 is continued to 3/19/19, at 11:00 a.m. in this
department.

Counsel for Plaintiff is to give notice and post to the website.

Additional appearances for Plaintiff(s):
Paul O. Paradis
Gina Tufaro




                                        Minute Order                       Page 2 of 2
Case 2:20-bk-06724-PS         Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04 Desc
                               Main Document    Page 15 of 22
                        Exhibit B

Case 2:20-bk-06724-PS   Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04   Desc
                         Main Document    Page 16 of 22
                            DECLARATION OF PAUL O. PARADIS

         I, PAUL 0. PARADIS, declare under penalty of perjury under the laws of California as
  follows:


          1.     Prior to March 14, 2019, I was the sole owner of Aventador Utility Solutions,

  LLC (the "Company").     Ms. Gina Tufaro never had, at any time, any ownership interest in the

  Company.


         2.      As of March 14, 2019, 1 sold 100% of my ownership interest in the Company,

  and, therefore, as of March 14, 2019, I do not have any ownership interest, or any interest

  whatsoever of any nature, in the Company.


         3.      The new owner of the Company is Mr. Ryan D. Clarke.          The Company's new

  business address is 1007 Euclid Street, #3, Santa Monica 90403. Attached hereto is a copy of the

  Company's Form LLC-I2, Statement of Ownership, dated March 14, 2019, amending the

  ownership structure of the Company and the Company's address, and which confirms that the

  California Secretary of State has been informed of these changes, effective today.


         4.     Mr. Clarke has not released, or agreed to hold me harmless, from any liabilities

  pertaining to the Company, arising from, or related to, events occurring prior to March 14, 2019.


         5.     No entity in which I have any ownership interest or with which I am otherwise

  associated or affiliated, has any relationship whatsoever of whatever nature, with the Company.


         6.     I will not perform any work for the Company or any successors to the Company,

  or have access to the Company's offices or to those of any successor to the Company.


         7.     No entity in which 1 have an ownership interest or with which I am otherwise

  associated or affiliated, or has any relationship whatsoever of whatever nature, will perform

  work for the Company or any successors to the Company.


         8,     I will not receive any remuneration of any nature whatsoever arising out the work

  performed by the Company or any successors to the Company after March 14, 2019.



                                                  1




Case 2:20-bk-06724-PS          Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04                       Desc
                                Main Document    Page 17 of 22
          9.    Ms. Tufaro has no, and never had any, ownership interest in the Company and no

  entity in which Ms. Tufaro has any ownership interest or with which she is otherwise associated

  or affiliated, has any relationship whatsoever of whatever nature, with the Company or any

  successors to the Company.


          10.   Ms. Tufaro will not perform any work for the Company or any successors to the

  Company, or have access to the Company's offices or to those of any successor to the Company.


          11.   No entity in which Ms. Tufaro has an ownership interest or with which she is

  otherwise associated or affiliated, has any relationship whatsoever of whatever nature, will

  perform work for the Company or any successors to the Company.


          12.   Ms. Tufaro will not receive any remuneration of any nature whatsoever arising

  out the work performed by the Company or any successors to the Company after March 14,

  2019.

         I declare under penalty of perjury under the laws of the State of California that the
  foregoing is true and correct.



                Executed March 14, 2019, at Los Angeles, California.




                                                            Paul O. Paradis




                                                2




Case 2:20-bk-06724-PS          Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04                     Desc
                                Main Document    Page 18 of 22
                        Exhibit C

Case 2:20-bk-06724-PS   Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04   Desc
                         Main Document    Page 19 of 22
                                                                                     LLC-2
                      Secretary of State
                      Amendment to Articles of
                      Organization of a
                      Limited Liability Company (LLC)

IMPORTANT — Read Instructions before completing this form.

Filing Fee            $30.00                                                                                                FILED
                                                                                                                    Secretary of Stale
Copy Fees         -   First page $1.00; each attachment page $0.50; 1
                      Certification Fee - $5.00                                                                     State of CaMomia

Note: You must file a Statement of Information (Form LLC-12), to change the                                             MAR 2 9 2019
business address(es) of the LLC or to change the name or address of the LLC's
manager(s) and/or agent for service of process, which can be filed online at
bizfiie.SGS.ca.gov.
                                                                                                                 \cx>
                                                                                                               Above Space For Office Use Only


1.       LLC Exact Name fEnter the exact name on file with the California Secretary of State.)




Aventador Utility Solutions, LLC



2. LLC 12-Oigit Entity (File) Number (Enter the exact 1 2-digit Entity (File) Number issued by the California Secretary of State.)



     2      0     1        7   0     8     7      1     0     2      6     3
3. New LLC Name (If Amending) (See Instructions - List the proposed LLC name exactly as it is to appear on the records of the California
                                               Secretary of State. The name must contain an LLC identifier such as LLC or L.L.C, "LLC" will be added, if not
                                               included.)




Ardent Cyber Solutions, LLC


4. Management (If Amending) (Select only one box)

The. LLC will be managed by.

                      jfij One Manager                 O More than One Manager                          Q All LLC Member(s)

5. Purpose Statement (Do not alter Purpose Statement.)


The purpose of the limited liability company is to engage in any lawful act or activity for which a limited liabiiity company
may be organized under the California Revised Uniform Limited Liability Company Act.


6. Additional Amendment(s) set forth on attached pages, if any, are incorporated herein by reference and made part of this
   Form LLC-2. (All attachments should be 8VS x 1 1 , one-sided, legible and clearly marked as an attachment to this form LLC-2.)


Signature


By signing, i certify thai           information is true and correct and that I am authorized by California law to sign.


                                                                                       Ryan D. Clarke
 Sigrwen                            7                                                   Print your name here




     LLC-2 (REV 12/2018}                                                                                                2018 California Secretary of Slate
                                                                                                                                       bizfile.sos.ca.gov


             Case 2:20-bk-06724-PS                    Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04                                           Desc
                                                       Main Document    Page 20 of 22
                        Exhibit D

Case 2:20-bk-06724-PS   Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04   Desc
                         Main Document    Page 21 of 22
                                                                                                                                                        J




                                                                                                                                Grk 6are«*ti, Mjtyor
VaH Los Angeles                                                                                                                                         I
                                                                                                                           StMfO i f C iWtetiOflSft
        Department of                                                                                                         hv! levin*. Present

DW P Water & Power                                                                                              Cynliirtt M(.Ctoie Mill, Vke Prcswwt

                                                                                                                                   Jill Bank* Gnrsti
                                                                                                                                Cth'isfina £ Noortiwi
CUSTOMERS           FIRST                                                                                                             Aur.i V«SQii««
                                                                                                                     Barluta E. MoschoK.SixreUiy

                                                                                                                  DwidH. Wrl#ht,            y»n;y"<-




   March 14, 2019




   Gina M. Tufaro, Esq.
   Vice President and Genera! Counsel
   Aventador Utility Solutions, LLC.
   801 Ocean Avenue, Suite 603
   Santa Monica, CA 90403


   Re: Agreement No. 47442-7 - Notice of Termination for Convenience

   Dear Ms. Tufaro,


   Pursuant to Sec. 9.1 .1 of Agreement No. 47442-7, the Los Angeles Department of
   Water and Power herewith provides Aventador Utility Solutions, LLC with the Notice of
   Termination for Convenience. In accordance with Sec. 9.1 .1 , the effective date will be
   April 13, 2019. In addition, Paul O. Paradis and Gina M. Tufaro are directed to
   immediately stop work under Agreement 47442-7.

   Very truly yours,




   JQsujl. ^                                                                                                                                                    ;


   Donna I. Stevener
   Chief Administrative Officer




                                                                                                                                                            \

                                                                                                                                                            i




                                                                                                                                                                i
              i»f N. HorJ* Stffw*. Lcs Angfies.CiiMofiiitS SOPO-25C?   Aiieketf: PC &      SI'H, Los AivysKs (A WCj1-WOQ
                                                    TftVPisaoVfJCl1      ij'lwi, r.-j'ii


  Case 2:20-bk-06724-PS                  Doc 393 Filed 06/24/21 Entered 06/24/21 13:24:04                                              Desc
                                          Main Document    Page 22 of 22
